DETAILED ACTION
Claims 1-2, 4, 6-9, 11, 13-17, 19-21, and 23 are presented for examination.
Claims 3, 5, 10, 12, 18, 22, and 24-26 have been cancelled.
Claims 1, 2, and 11 have been amended.
Claims 13-17, 19-21, and 23 were previously allowed.
This office action is in response to the after final submitted on 16-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive per cancelling of claims 12 and 26.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive for incorporating previously discussed allowable subject matter.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Lei et al., “A new approach to upscaling fracture network models while preserving geostatistical and geomechanical characteristics” [2015] or Fung, U.S. Patent Application Publication 2014/0039853 A1 or Hui et al., U.S. Patent Application Publication 2010/0138196 A1 or Flandrin et al., United States Patent 7,634,395 B2 do no teach method that recite using the gradation rule in the claim and specify how the cells to create split cell in relation to the targetSize rather than merely reciting a requirement for a targetSize. 

The PCT/US2016/020107 written opinion cites Fung and Hui (stated above) as being X and Y references. These references have been addressed throughout prosecution.
No additional references have been cited by corresponding foreign offices other than the references found in the written opinion of PCT/US2016/020107.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

selecting cells of the 3D geocellular grid to refine based upon a gradation; and refining the selected cells by splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution, wherein the edge of the cells is shorter than a targetSize, the targetSize being determined based upon a desired level of accuracy and a desired time to solution;

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 11, specifically

refining cells of a 3D geocellular grid near the first fracture subset, the cells having a first resolution, wherein the refining comprises: selecting cells of the 3D geocellular grid to refine based upon a gradation rule; and refining the selected cells by splitting an edge of the cells to create split cells near  the first fracture subset having a second resolution higher than the first resolution, wherein the edge of the cells is shorter than a targetSize, the targetSize being determined based upon a desired level of accuracy and a desired time to solution;

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 13, specifically

refining the 3D geocellular grid such that the grid has a second resolution higher than the first resolution near the first fracture subset, wherein the refinement is based upon a gradation rule and achieved by splitting an edge of the cells to create split cells near the first fracture subset having the second resolution, wherein the edge of the cells is shorter than a targetSize, the targetSize being determined based upon a desired level of accuracy and a desired time to solution;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4, 6-9, 11, 13-17, 19-21, and 23 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karimi-Fard et al., “Generation of coarse-scale continuum flow models from detailed fracture characterizations” [2006] - Karimi-Fard et al. teaches fracture network analysis in two- and three- dimensions. A fracture distribution is placed over a grid (Figure 5). If Claims 9 and 23 were amended to no longer recite intended use, this reference teaches the various forms of analysis for wellbore operations and well productivity (Section 5.1.1 – Figure 9 pg. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146